DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-II and Species A-C, as set forth in the Office Action dated December 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II and Species A-C is withdrawn. Claims 4, 7, 15, and 20, directed to the nonelected Group II and Species A2 and B1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim 1 is directed to a lithium metal battery comprising, among additional limitations, 
an electrolyte;
an anode current collector host structure interfacing with the electrolyte, the anode current collector host structure comprising:
a conductive layer; 
a non-conductive layer on the conductive layer; and 
recesses formed through the non-conductive layer and into the conductive layer, each of the recesses having an opening in the non-conductive layer with a width that is smaller than a largest width of a respective recess.
The closest prior art is considered to be Zhang et al. (US PGPub 2021/0020921, which has a foreign priority date of July 19, 2019).
Regarding Claim 1, Zhang discloses in Figs. 1-2 a lithium metal battery ([0001]-[0005]) comprising, among additional limitations, 
an electrolyte ([0052]);
an anode current collector host structure (10) comprising:
a conductive layer (13) ([0034]); 
a non-conductive layer (11) on the conductive layer (13) ([0034]); and 
recesses (101) formed through the non-conductive layer (11) and into the conductive layer (13) (Fig. 2, [0033], [0034]).
However, Zhang does not disclose each of the recesses having an opening in the non-conductive layer with a width that is smaller than a largest width of a respective recess.
The Examiner notes that the instant specification discloses wherein the recesses of the claimed invention increase the surface area of the interface between the anode current collector and the electrolyte so as to provide a greater surface area on which the lithium can deposit, as well as a space to host the lithium deposition ([0022]). This three-dimensional structure with increased surface area results in fewer dendrite growth, resulting in a lower current density.
It would not have been obvious to one of ordinary skill in the art to form the openings of each of the recesses in the non-conductive layer of Zhang to have a width that is smaller than a largest width of a respective recess, as called for in the claimed invention, as such a structure was neither disclosed nor recognized by the prior art and therefore the skilled artisan would not have been motivated to modify the openings of each of the recesses in the non-conductive layer of Zhang nor would have had reasonable expectation that such would successfully provide a greater surface area on which the lithium can deposit, as well as a space to host the lithium deposition, thereby resulting in fewer dendrite growth and a lower current density, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitations “each of the recesses having an opening in the non-conductive layer with a width that is smaller than a largest width of a respective recess” in combination with all of the other claim limitations taken as a whole.
Claims 12 and 20 comprise substantially similar limitations and therefore are allowable for the reasons set forth above.
Claims 2-11 and 13-19 are dependent on Claim 1 and 12 respectively and therefore are allowable for the reasons set forth above.
Additional art considered to be pertinent to the Applicant’s disclosure include:
Kim et al. (US PGPub 2021/0399336, which has a foreign priority date of June 17, 2020 and therefore is not considered to be prior art) teaches in Fig. 2 a lithium metal battery ([0002]) comprising, among additional limitations, 
an electrolyte (20) ([0055]);
an anode current collector host structure (10) interfacing with the electrolyte (20) (Fig. 2, [0055]), the anode current collector host structure (10) comprising:
a conductive layer (25) ([0071]-[0072]); 
a non-conductive layer (23) on the conductive layer (25) ([0066]-[0067])); and 
recesses (21) formed in the electrolyte (20) in order to provide spaces for precipitation and growth of lithium ions ([0055]-[0056]).
However, Kim does not teach wherein the recesses are formed through the non-conductive layer and into the conductive layer, each of the recesses having an opening in the non-conductive layer with a width that is smaller than a largest width of a respective recess, as required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 5, 2022